MANAGEMENT AGREEMENT SCHEDULE A SERIES OF NEUBERGER BERMAN EQUITY FUNDS The Series of Neuberger Berman Equity Funds currently subject to this Agreement are as follows: Neuberger Berman Emerging Markets Equity Fund Neuberger Berman Equity Income Fund Neuberger Berman Focus Fund Neuberger Berman Genesis Fund Neuberger Berman Global Equity Fund Neuberger Berman Global Thematic Opportunities Fund Neuberger Berman Guardian Fund Neuberger Berman International Fund Neuberger Berman International Institutional Fund Neuberger Berman International Large Cap Fund Neuberger Berman Intrinsic Value Fund Neuberger Berman Large Cap Disciplined Growth Fund Neuberger Berman Large Cap Value Fund Neuberger Berman Mid Cap Growth Fund Neuberger Berman Mid Cap Intrinsic Value Fund Neuberger Berman Multi-Cap Opportunities Fund Neuberger Berman Real Estate Fund Neuberger Berman Select Equities Fund Neuberger Berman Small Cap Growth Fund Neuberger Berman Socially Responsive Fund Neuberger Berman Value Fund Date: April 2, 2012 MANAGEMENT AGREEMENT SCHEDULE B RATE OF COMPENSATION Fund Rate of Compensation based on each Fund’s average daily net assets Neuberger Berman Equity Income Fund Neuberger Berman Focus Fund Neuberger Berman Guardian Fund Neuberger Berman International Large Cap Fund Neuberger Berman Large Cap Disciplined Growth Fund Neuberger Berman Large Cap Value Fund Neuberger Berman Mid Cap Growth Fund Neuberger Berman Mid Cap Intrinsic Value Fund Neuberger Berman Select Equities Fund Neuberger Berman Socially Responsive Fund Neuberger Berman Value Fund 0.550% of first $250 million 0.525% of next $250 million 0.500% of next $250 million 0.475% of next $250 million 0.450% of next $500 million 0.425% of next $2.5 billion 0.400% in excess of $4 billion Neuberger Berman Multi-Cap Opportunities Fund 0.600% of first $250 million 0.575% of next $250 million 0.550% of next $250 million 0.525% of next $250 million 0.500% of next $500 million 0.475% of next $2.5 billion 0.450% in excess of $4 billion Neuberger Berman Global Equity Fund 0.750% of first $250 million 0.725% of next $250 million 0.700% of next $250 million 0.675% of next $250 million 0.650% of next $500 million 0.625% of next $2.5 billion 0.600% in excess of $4 billion Neuberger Berman Genesis Fund Neuberger Berman Intrinsic Value Fund Neuberger Berman Small Cap Growth Fund 0.850% of first $250 million 0.800% of next $250 million 0.750% of next $250 million 0.700% of next $250 million 0.650% in excess of $1 billion Neuberger Berman Real Estate Fund 0.800% Neuberger Berman International Fund Neuberger Berman International Institutional Fund 0.850% of first $250 million 0.825% of next $250 million 0.800% of next $250 million 0.775% of next $250 million 0.750% of next $500 million 0.725% of next $1 billion 0.700% in excess of $2.5 billion Fund Rate of Compensation based on each Fund’s average daily net assets Neuberger Berman Global Thematic Opportunities Fund 0.850% of first $250 million 0.825% of next $250 million 0.800% of next $250 million 0.775% of next $250 million 0.750% of next $500 million 0.725% of next $2.5 billion 0.700% in excess of $4 billion Neuberger Berman Emerging Markets Equity Fund 1.000% of first $250 million 0.975% of next $250 million 0.950% of next $250 million 0.925% of next $250 million 0.900% of next $500 million 0.875% of next $2.5 billion 0.850% in excess of $4 billion Date: April 2, 2012
